DETAILED ACTION
The communication dated 10/7/2022 has been entered and fully considered.
Claims 1, 5 and 14 have been amended. Claims 6-8, 10 and 17-20 have been cancelled. Claims 21-23 are new. Claims 1-5, 9, 11-16 and 21-23 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16, in the reply filed on 10/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendments and Arguments
The Applicant’s amendments have overcome the 112(b) rejection as set forth in the Office Action of 7/13/2022. Therefore, the 112(b) rejections are withdrawn.
Applicant’s arguments, see pg. 8, filed 10/7/2022, with respect to the rejection(s) of claim(s) 1 and 14 under § 103 have been fully considered and are persuasive. The Applicant argues that JARVIS does not teach an entire support body is transparent and the prior art reference in the IDS of 9/13/2022, MERTENS, lacks a support body formed entirely of a transparent body. The Examiner agrees that JARVIS nor MERTENS teach an entire support body made of transparent material with a bonding surface. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessler-Knobel (U.S. 8,341,841), hereinafter KNOBEL, in view of OBATA et al. (U.S. PGPUB 2017/0203471), hereinafter OBATA.
Regarding claim 1, KNOBEL teaches: A method for temporarily holding a turbine blade element during one or more manufacturing processes (KNOBEL teaches a method for holding a turbine blade [Abstract]), the turbine blade element having a central blade portion and at least one end portion, the central blade portion having a contoured blade surface (KNOBEL shows the blade (16) has a central blade portion that has a contoured blade surface and at least one end [Fig. 5]), the method comprising: providing a workholding system (KNOBEL teaches a device that includes a component carrier (10) [Co. 7, lines 36-38]) having; a support body having a contoured body surface complementary to the contoured blade surface (KNOBEL teaches the component carrier (10) has a component receptacle (14), which is designed in component body (12) and permits detachable accommodation and attachment of a component (16) that is to be machined, namely a turbine blade (16) and the component receptacle (14) has a contour like that of a subarea (22) of the turbine blades (16) [Col. 7, lines 38-45; Fig. 2]), the support body entirely formed of a transparent material and an entirety of the contoured upper body surface is formed of the transparent material and defines a bonding zone (KNOBEL teaches a component body that has a contoured upper body surface [Col. 7, lines 38-45; Fig. 2], which shows a contour upper body surface [Fig. 5]. KNOBEL teaches the component to be machined remains fixedly attached to the component carrier during all the machining and/or manufacturing steps and the component may be guided through multiple operating stations in a simple manner [Col. 5, lines 45-52]); a base attached to and supporting the support body so as to form a workpiece shuttle (KNOBEL teaches a component body (12) that the receptacle (14) is attached to and forms a workpiece shuttle [Col. 7, lines 38-41]), the base having a plurality of zero-point locating elements configured to locate the base relative to a manufacturing workstation (KNOBEL teaches the component carrier (10) also has multiple recesses (18) in component body (12) [Col. 7, lines 45-46]. Recesses (18) engage a corresponding conveyance device for conveying component carrier (10) to the various machining stations and for positioning and correcting the position of component carrier [Col. 7, lines 46-49]), the base further having a support face (KNOBEL shows the component carrier (10) has a base that has a support face [Fig. 2]); and a bond station configured to receive the shuttle, the bond station having a plurality of zero-point locating elements complementary to the zero-point locating elements of the base, the bond station further having a plurality of workpiece locating elements (KNOBEL teaches the component to be machined remains fixedly attached to the component carrier during all the machining and/or manufacturing steps and the component may be guided through multiple operating stations in a simple manner [Col. 5, lines 45-52], indicating that various steps/stations can be used for manufacturing the blade and one can be where the blade is attached to the receptacle by the adhesive. KNOBEL teaches the machining of the component attached to the carrier includes multiple machining steps at multiple machining stations. The machining steps may include grinding and/or deburring and/or coating of at least a subarea of the component [Col. 6, lines 33-38]. KNOBEL further teaches a location and position monitoring device for determining the accurate location and motions of the component within and/or relative to the component carrier [Col. 4, lines 22-32]. KNOBEL teaches that the location and position information may be stored in a component-specific manner so that each component carrier may be positioned individually in a corresponding working station and/or machining station [Col. 6, lines 28-31], indicating that the stations and carrier have locating elements); receiving the shuttle on the bond station (KNOBEL teaches the machining of the component attached to the carrier includes multiple machining steps at multiple machining stations. The machining steps may include grinding and/or deburring and/or coating of at least a subarea of the component [Col. 6, lines 33-38], which Examiner is interpreting the coating as the coating of the adhesive [claims 3-4]); positioning the shuttle in a predefined position by the complementary zero-point locating elements of the base and bond station; receiving the turbine blade element on the support body with the contoured blade surface adjacent the bonding zone (KNOBEL teaches the blade (16) is received on the contour of the receptacle (14) [Col. 8, lines 20-22]); positioning the turbine blade element on the shuttle in a predetermined position relative to the zero-point locating elements of the base of the shuttle by the plurality of workpiece locating elements of the bond station (KNOBEL teaches component carrier (10) has multiple recesses (18) in component body (12) and recesses (18) engage with the holding and releasing of the blade (16) [Col. 7, lines 45-51]); applying a UV curable workholding adhesive to the bonding zone between the contoured blade surface and the complementary body surface (KNOBEL teaches the turbine blade (16) is held by adhesion during machining [Col. 7, lines 65-66]. KNOBEL teaches the adhesive bond is released mechanically, chemically or thermally after machining turbine blade (16) [Col. 8, lines 1-3]); illuminating the adhesive in the bonding zone through the transparent material with UV, thereby curing the adhesive such that the turbine blade element is temporarily fixed in the predetermined position relative to the zero-point locating elements of the base of the shuttle (KNOBEL teaches the adhesive of the composite material for holding the blade is cured chemically, thermally or mechanically by the influence of pressure. For example, energy in the form of light or heat may be introduced [Col. 7, lines 1-6].); removing the shuttle, with the turbine blade element affixed thereto, from the bond station and moving the shuttle and turbine blade element to a first manufacturing workstation (KNOBEL teaches that the component receptacle is detachable [Col. 3, lines 53-56]. KNOBEL teaches each component carrier may be positioned individually within the device and/or within the machining stations for the component to be machined [Col. 4, lines 30-32], which the receptacle and blade would inherently go to a first machining station. KNOBEL also teaches the component to be machined is held during machining by adhesive as well as by the form-fitting connection [Col. 4, lines 10-14]. It would be obvious to one of ordinary skill in the art that the blade would have to be attached to the receptacle in a location before being machined. KNOBEL further teaches the component remains attached to the receptacle during all the machining and/or manufacturing steps and the component may be guided through multiple operating stations in a simple manner [Col. 5, lines 4552], indicating that various steps/stations can be used for manufacturing the blade and one can be where the blade is attached to the receptacle by the adhesive.); performing at least one manufacturing process (KNOBEL teaches the recesses (18) engage a corresponding conveyance component for conveying component carrier (10) to the various machining stations [Col. 7, lines 46-48], which the machining stations would have inherently machined the turbine blade); and debonding the turbine blade element from the shuttle (KNOBEL teaches the adhesive bond is released mechanically, chemically or thermally after machining turbine blade (16) [Col. 8, lines 1-3]).
KNOBEL teaches all of the claimed limitations as stated above, but is silent as to a transparent support body. In the same field of endeavor, bonding, OBATA teaches a support plate that is transparent [Abstract]. OBATA teaches a resin layer is formed on the support plate and a resin mold is bonded to the resin film, indicating it is a bonding zone [Abstract; 0069-0071]. OBATA teaches the concept of having a transparent support body to bond materials [Abstract].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL, by having a transparent support body, as suggested by OBATA, in order to photo-cure material [0079].
Regarding claim 2, KNOBEL teaches that the machining of the component attached to the carrier includes multiple machining steps at multiple machining stations. The machining steps may include grinding and/or deburring and/or coating of at least a subarea of the component [KNOBEL: Col. 6, lines 33-38], which Examiner is interpreting the coating as the coating of the adhesive [claims 3-4]. KNOBEL further teaches that other machining methods are conceivable [Col. 3, lines 45-46], and it would have been obvious to one ordinary skill in the art at the time effective filing date of the applicant’s invention to modify KNOBEL by having a machining station/step for curing the adhesive. 
Regarding claim 21, OBATA further teaches: wherein the support body is a monolithic body of transparent material (OBATA teaches a transparent plate [0079], which would inherently be a monolithic body of transparent material).
Regarding claim 22, KNOBEL teaches: wherein the contoured body surface of the support body is a non-flat surface (KNOBEL teaches the component carrier (10) has a component receptacle (14), which is designed in component body (12) and permits detachable accommodation and attachment of a component (16) that is to be machined, namely a turbine blade (16) and the component receptacle (14) has a contour like that of a subarea (22) of the turbine blades (16) [Col. 7, lines 38-45; Fig. 2], which is shown to be non-flat [Fig. 5]).
Regarding claim 23, KNOBEL teaches: wherein the contoured body surface (KNOBEL shows a contoured body surface [Fig. 5], but is silent as to: bonding zone is entire coextensive area. In the same field of endeavor, bonding, OBATA shows the surface is an entire coextensive area [Fig. 1].
Claim(s) 2, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessler-Knobel (U.S. 8,341,841), hereinafter KNOBEL, and OBATA et al. (U.S. PGPUB 2017/0203471), hereinafter OBATA, as applied to claim 1 above, and further in view of Jarvis et al. (U.S. PGPUB 2019/0054585), hereinafter JARVIS.
Regarding claim 2, KNOBEL and OBATA teach all of the claimed limitations as stated above, including that the machining of the component attached to the carrier includes multiple machining steps at multiple machining stations. The machining steps may include grinding and/or deburring and/or coating of at least a subarea of the component [KNOBEL: Col. 6, lines 33-38], which Examiner is interpreting the coating as the coating of the adhesive [claims 3-4]. KNOBEL further teaches that other machining methods are conceivable [Col. 3, lines 45-46], and it would have been obvious to one ordinary skill in the art at the time effective filing date of the applicant’s invention to modify KNOBEL by having a machining station/step for curing the adhesive. 
In regards to a UV curing station, in the same field of endeavor, adhesives, JARVIS further teaches: wherein the step of illuminating the adhesive comprises: providing a UV curing station having a UV light source (JARVIS teaches a UV curing station [Fig. 1] with ultraviolet LED lamps [0091]); . . . ; and illuminating the adhesive using the UV curing station (JARVIS teaches the adhesive is cured by the UV light from the UV delivery endpoints (18) in the support structure (8) [0091-0092]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL, by having a UV curing station, as suggested by JARVIS, in order to cure the adhesive with UV light [00011].
Regarding claim 5, JARVIS further teaches: wherein the workpiece shuttle further comprising a UV light source disposed in or adjacent to the transparent material and configured to illuminate the bonding zone (JARVIS teaches adhesive is applied between the support body (6) and the workpiece (4) and on the support body surface [0091; Fig. 1] and the adhesive is cured by ultraviolet light [0092]. JARVIS shows the UV light is disposed adjacent to the support body (6) [Fig. 1]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL, by using a UV light source, as suggested by JARVIS, in order to cure the adhesive with UV light [00011].
Regarding claim 9, JARVIS further teaches: wherein the step of illuminating the adhesive comprises: providing a UV light source disposed in the workpiece shuttle (JARVIS teaches the UV light source (18) is disposed in a workpiece shuttle (8) [Fig. 1]); and illuminating the adhesive using the UV light source (JARVIS teaches adhesive is applied between the support body (6) and the workpiece (4) and on the support body surface [0091; Fig. 1] and the adhesive is cured by ultraviolet light [0092]).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessler-Knobel (U.S. 8,341,841), hereinafter KNOBEL, and OBATA et al. (U.S. PGPUB 2017/0203471), hereinafter OBATA, as applied to claim 1 above, and further in view of Buckley (U.S. 5,217,654), hereinafter BUCKLEY.
Regarding claim 2, KNOBEL and OBATA teach all of the claimed limitations as stated above. In the alternative, in the same field of endeavor, adhesives, BUCKLEY teaches: wherein the step of illuminating the adhesive comprises: providing a UV curing station having a UV light source (BUCKLEY teaches a UV curing station (64) that has a light source (86) [Fig. 2]); disposing the bond station, with the shuttle and turbine blade element thereon, in the UV curing station (BUCKLEY teaches a mold portion (56) is moved along a shuttle (62) into the UV curing station (64) [Col. 7, lines 32-34]); and illuminating the adhesive suing the UV curing station (BUCKLEY teaches energy is applied from a directed energy source (86) such as a source of ultraviolet light energy [Col. 7, lines 35-37]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL and OBATA, to have a UV curing station, as suggested by BUCKLEY, in order to cure the binder [Col. 2, lines 7-11], as it is known in the art to cure binders.
Regarding claim 3, BUCKLEY further teaches: wherein: the UV curing station comprises a UV conveyor having a UV light source and a conveying element (BUCKLEY teaches a mold portion (56) is moved along a shuttle (62) into the UV curing station (64) [Col. 7, lines 32-34] and a UV light source (86) [Col. 7, lines 35-37]); the step of disposing the bond station, with the shuttle and turbine blade element thereon, in the UV curing station comprising disposing the bond station, with the shuttle and turbine blade element thereon, on the conveying element (BUCKLEY teaches a mold portion (56) is moved along a shuttle (62) into the UV curing station (64) [Col. 7, lines 32-34]); and moving the bond station, with the shuttle and turbine blade element thereon, relative to the UV light source by the conveying element (BUCKLEY shows the mold portion (56) is moved along the shuttle relative to the UV light source [Fig. 2]).
Regarding claim 4, BUCKLEY further teaches: wherein: the conveying element is disposed above the UV light source such that the conveying element moves the bond station over the UV light source (BUCKLEY teaches a mold portion (56) is moved along a shuttle (62) into the UV curing station (64) [Col. 7, lines 32-34] and BUCKLEY shows the shuttle (62) is above the UV light source (86) [Fig. 2]); and UV light from the UV light source passes upwardly through one or more openings in the shuttle and bond station so as to illuminate the bonding zone (BUCKLEY teaches the mold is transparent to ultraviolet radiation [claim 1; Col. 9, lines 10-11]. BUCKLEY also teaches the various conveying elements that can be employed are, the ultraviolet light can be passed upwardly through all of the conveying elements [Col. 5, lines 29-43]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessler-Knobel (U.S. 8,341,841), hereinafter KNOBEL, and OBATA et al. (U.S. PGPUB 2017/0203471), hereinafter OBATA, as applied to claim 1 above, and further in view of Grasso (EP 2002926 B1), hereinafter GRASSO.
Regarding claim 11, KNOBEL and OBATA teach all of the claimed limitations as stated above, but are silent as to a second support body. In the same field of endeavor, blades, GRASSO teaches: wherein the workpiece shuttle further comprises an upper portion with a second support body (GRASSO teaches a fastening plate (16)  for holding a blade [0015-0016]. GRASSO teaches two jaws (25a 25b), which examiner is interpreting as supporting body [0022]), the second support body having a contoured body surface complementary to an additional contoured surface of the workpiece (GRASSO teaches the jaws (25a, 25b) includes a supporting body (40a,40b) and semicircular plates (41a, 41b), that are contoured to the surface of the blade (2) [Fig. 4; 0022]), an additional bonding zone defined where the contoured body surface of the second support body is coextensive with the additional contoured surface of the workpiece (GRASSO teaches the plates (41a, 41b) are abutted against the body of the blade (2) [0022], which Examiner is interpreting as a bonding zone), the method further comprising moving the upper portion of the workpiece shuttle from an open position to a closed position wherein the contoured body surface of the second support body is adjacent the additional contoured surface of the workpiece (GRASSO teaches the blade (2) is positioned in the device (1) [0037], which would inherently mean that the plates (41a, 41b) have to be positioned in an opening position and GRASSO shows the plates in a closed position [Fig. 1]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL and OBATA, by having jaws, fastening plate, support  bodies and additional bonding zone, a suggested by GRASSO, in order to maintain the blade fixed during machining the blade itself [0002].
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessler-Knobel (U.S. 8,341,841), hereinafter KNOBEL, OBATA et al. (U.S. PGPUB 2017/0203471), hereinafter OBATA, and Grasso (EP 2002926 B1), hereinafter GRASSO, as applied to claim 11 above, and further in view of Gotou et al. (U.S. 6,491,281), hereinafter GOTOU.
Regarding claim 12, KNOBEL, OBATA and GRASSO are silent as to an additional bonding zone. In the same field of endeavor, adhesives, GOTOU teaches the concept of applying an adhesive to two mold and illuminating the molds with adhesive (32) touching both mold surfaces [Col. 12, lines 22-24; Col. 12, lines 43-46 Fig. 6-7; Col. 12, lines 43-46]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL, OBATA and GRASSO, by having the concept adhesive touch both surfaces and illuminate both zones, as suggested by GOTOU, in order to significantly enhance adhesive strength for holding the product [Col. 13, lines 59-61].
Regarding claim 13, GOTOU further teaches: wherein: at least a portion of the contoured body surface of the second support body is formed of a transparent material; or the second support body is entirely formed of the transparent material (GOTOU teaches the male mold (10) is transparent so as to permit transmission of a light therethrough [Col. 8, lines 30-32]. GOTOU teaches the female mold (12) is also transparent so as to permit transmission of a light therethrough [Col. 8, lines 44-46]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessler-Knobel (U.S. 8,341,841), hereinafter KNOBEL, in view of OBATA et al. (U.S. PGPUB 2017/0203471), hereinafter OBATA.
Regarding claim 14, KNOBEL teaches: A method for temporarily holding a workpiece during one or more manufacturing processes (KNOBEL teaches a method for holding a turbine blade [Abstract]), the workpiece having a contoured surface (KNOBEL shows the blade (16) has a contoured blade surface [Fig. 5]), the method comprising: providing a workholding system (KNOBEL teaches a device that includes a component carrier (10) [Co. 7, lines 36-38]) having; a support body having a contoured body surface complementary to the contoured surface of the workpiece (KNOBEL teaches the component carrier (10) has a component receptacle (14), which is designed in component body (12) and permits detachable accommodation and attachment of a component (16) that is to be machined, namely a turbine blade (16) and the component receptacle (14) has a contour like that of a subarea (22) of the turbine blades (16) [Col. 7, lines 38-45; Fig. 2]), at least a portion of the complementary portion of the contoured body surface formed of a transparent material, the at least a portion that is formed of transparent material defining a bonding zone (KNOBEL teaches a component body that has a contoured upper body surface [Col. 7, lines 38-45; Fig. 2], which shows a contour upper body surface [Fig. 5]. KNOBEL teaches the component to be machined remains fixedly attached to the component carrier during all the machining and/or manufacturing steps and the component may be guided through multiple operating stations in a simple manner [Col. 5, lines 45-52]); a support body having a contoured body surface complementary to the contoured blade surface, the support body entirely formed of a transparent material and an entirety of the contoured upper body surface is formed of the transparent material and defines a bonding zone (KNOBEL teaches a component body that has a contoured upper body surface [Col. 7, lines 38-45; Fig. 2], which shows a contour upper body surface [Fig. 5]. KNOBEL teaches the component to be machined remains fixedly attached to the component carrier during all the machining and/or manufacturing steps and the component may be guided through multiple operating stations in a simple manner [Col. 5, lines 45-52]); a base attached to and supporting the support body so as to form a workpiece shuttle (KNOBEL teaches a component body (12) that the receptacle (14) is attached to and forms a workpiece shuttle [Col. 7, lines 38-41]), the base having a plurality of zero-point locating elements configured to locate the base relative to a manufacturing workstation (KNOBEL teaches the component carrier (10) also has multiple recesses (18) in component body (12) [Col. 7, lines 45-46]. Recesses (18) engage a corresponding conveyance device for conveying component carrier (10) to the various machining stations and for positioning and correcting the position of component carrier [Col. 7, lines 46-49]), the base further having a support face (KNOBEL shows the component carrier (10) has a base that has a support face [Fig. 2]); a bond station configured to receive the shuttle, the bond station having a plurality of zero-point locating elements complementary to the zero-point locating elements of the base, the bond station further having a plurality of workpiece locating elements (KNOBEL teaches the component to be machined remains fixedly attached to the component carrier during all the machining and/or manufacturing steps and the component may be guided through multiple operating stations in a simple manner [Col. 5, lines 4552], indicating that various steps/stations can be used for manufacturing the blade and one can be where the blade is attached to the receptacle by the adhesive. KNOBEL teaches the machining of the component attached to the carrier includes multiple machining steps at multiple machining stations. The machining steps may include grinding and/or deburring and/or coating of at least a subarea of the component [Col. 6, lines 33-38]. KNOBEL further teaches a location and position monitoring device for determining the accurate location and motions of the component within and/or relative to the component carrier [Col. 4, lines 22-32]. KNOBEL teaches that the location and position information may be stored in a component-specific manner so that each component carrier may be positioned individually in a corresponding working station and/or machining station [Col. 6, lines 28-31], indicating that the stations and carrier have locating elements); receiving the shuttle on the bond station (KNOBEL teaches the machining of the component attached to the carrier includes multiple machining steps at multiple machining stations. The machining steps may include grinding and/or deburring and/or coating of at least a subarea of the component [Col. 6, lines 33-38], which Examiner is interpreting the coating as the coating of the adhesive [claims 3-4]); positioning the shuttle in a predefined position by the complementary zero-point locating elements of the base and bond station (KNOBEL further teaches a location and position monitoring device for determining the accurate location and motions of the component within and/or relative to the component carrier [Col. 4, lines 22-32]. KNOBEL teaches that the location and position information may be stored in a component-specific manner so that each component carrier may be positioned individually in a corresponding working station and/or machining station [Col. 6, lines 28-31]); receiving the workpiece on the support body with the contoured blade surface adjacent the bonding zone (KNOBEL teaches the blade (16) is received on the contour of the receptacle (14) [Col. 8, lines 20-22]); positioning the workpiece on the shuttle in a predetermined position relative to the zero-point locating elements of the base of the shuttle by the plurality of workpiece locating elements of the bond station (KNOBEL teaches component carrier (10) has multiple recesses (18) in component body (12) and recesses (18) engage with the holding and releasing of the blade (16) [Col. 7, lines 45-51]); applying a UV curable workholding adhesive to the bonding zone between the contoured surface and the complementary body surface (KNOBEL teaches the turbine blade (16) is held by adhesion during machining [Col. 7, lines 65-66]. KNOBEL teaches the adhesive bond is released mechanically, chemically or thermally after machining turbine blade (16) [Col. 8, lines 1-3]); illuminating the adhesive in the bonding zone through the transparent material with UV, thereby curing the adhesive such that workpiece is temporarily fixed in the predetermined position relative to the zero-point locating elements of the base of the shuttle (KNOBEL teaches the adhesive of the composite material for holding the blade is cured chemically, thermally or mechanically by the influence of pressure. For example, energy in the form of light or heat may be introduced [Col. 7, lines 1-6].); removing the shuttle, with the workpiece affixed thereto, from the bond station and moving the shuttle and workpiece to a first manufacturing workstation (KNOBEL teaches that the component receptacle is detachable [Col. 3, lines 53-56]. KNOBEL teaches each component carrier may be positioned individually within the device and/or within the machining stations for the component to be machined [Col. 4, lines 30-32], which the receptacle and blade would inherently go to a first machining station. KNOBEL also teaches the component to be machined is held during machining by adhesive as well as by the form-fitting connection [Col. 4, lines 10-14]. It would be obvious to one of ordinary skill in the art that the blade would have to be attached to the receptacle in a location before being machined. KNOBEL further teaches the component remains attached to the receptacle during all the machining and/or manufacturing steps and the component may be guided through multiple operating stations in a simple manner [Col. 5, lines 4552], indicating that various steps/stations can be used for manufacturing the blade and one can be where the blade is attached to the receptacle by the adhesive.); performing at least one manufacturing process (KNOBEL teaches the recesses (18) engage a corresponding conveyance component for conveying component carrier (10) to the various machining stations [Col. 7, lines 46-48], which the machining stations would have inherently machined the turbine blade); and debonding the workpiece from the shuttle (KNOBEL teaches the adhesive bond is released mechanically, chemically or thermally after machining turbine blade (16) [Col. 8, lines 1-3]).
KNOBEL teaches all of the claimed limitations as stated above, but is silent as to a transparent support body. In the same field of endeavor, bonding, OBATA teaches a support plate that is transparent [Abstract]. OBATA teaches a resin layer is formed on the support plate and a resin mold is bonded to the resin film, indicating it is a bonding zone [Abstract; 0069-0071]. OBATA teaches the concept of having a transparent support body to bond materials [Abstract].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL, by having a transparent support body, as suggested by OBATA, in order to photo-cure material [0079].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessler-Knobel (U.S. 8,341,841), hereinafter KNOBEL, and OBATA et al. (U.S. PGPUB 2017/0203471), hereinafter OBATA, as applied to claim 1 above, and further in view of Grasso (EP 2002926 B1), hereinafter GRASSO, and Gotou et al. (U.S. 6,491,281), hereinafter GOTOU.
Regarding claim 15, KNOBEL and OBATA teach all of the claimed limitations as stated above, but are silent as to a second support body. In the same field of endeavor, blades, GRASSO teaches: wherein: the workpiece shuttle further comprises an upper portion with a second support body (GRASSO teaches a fastening plate (16)  for holding a blade [0015-0016]. GRASSO teaches two jaws (25a 25b), which examiner is interpreting as supporting body [0022]), the second support body having a contoured body surface complementary to an additional contoured surface of the workpiece (GRASSO teaches the jaws (25a, 25b) includes a supporting body (40a,40b) and semicircular plates (41a, 41b), that are contoured to the surface of the blade (2) [Fig. 4; 0022]), an additional bonding zone defined where the contoured body surface of the second support body is coextensive with the additional contoured surface of the workpiece (GRASSO teaches the plates (41a, 41b) are abutted against the body of the blade (2) [0022], which Examiner is interpreting as a bonding zone); the method further comprising moving the upper portion of the workpiece shuttle from an open position to a closed position wherein the contoured body surface of the second support body is adjacent the additional contoured surface of the workpiece (GRASSO teaches the blade (2) is positioned in the device (1) [0037], which would inherently mean that the plates (41a, 41b) have to be positioned in an opening position and GRASSO shows the plates in a closed position [Fig. 1]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL and OBATA, by having jaws, fastening plate, support  bodies and additional bonding zone, a suggested by GRASSO, in order to maintain the blade fixed during machining the blade itself [0002].
KNOBEL, OBATA and GRASSO are silent as to an additional bonding zone and illuminating both bonding zones. In the same field of endeavor, adhesives, GOTOU teaches the concept of applying an adhesive to two mold and illuminating the molds with adhesive (32) touching both mold surfaces [Col. 12, lines 22-24; Col. 12, lines 43-46 Fig. 6-7; Col. 12, lines 43-46]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL, OBATA and GRASSO, by having the concept adhesive touch both surfaces and illuminate both zones, as suggested by GOTOU, in order to significantly enhance adhesive strength for holding the product [Col. 13, lines 59-61].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fessler-Knobel (U.S. 8,341,841), hereinafter KNOBEL, and OBATA et al. (U.S. PGPUB 2017/0203471), hereinafter OBATA, as applied to claim 14 above, and further in view of Buckley (U.S. 5,217,654), hereinafter BUCKLEY.
Regarding claim 16, KNOBEL and OBATA teach all of the claimed limitations as stated above, but is silent as to a light source curing upwardly. In the same field of endeavor, adhesives, BUCKLEY teaches: wherein the step of illuminating the adhesive comprises: providing a UV curing station having a UV light source (BUCKLEY teaches a UV curing station (64) that has a light source (86) [Fig. 2]), the UV curing station having a UV light source and a conveying element (BUCKLEY teaches a mold portion (56) is moved along a shuttle (62) into the UV curing station (64) [Col. 7, lines 32-34] and a UV light source (86) [Col. 7, lines 35-37]), the conveying element disposed above the UV light source such that the conveying element moves the bond station over the UV light source (BUCKLEY teaches a mold portion (56) is moved along a shuttle (62) into the UV curing station (64) [Col. 7, lines 32-34] and BUCKLEY shows the shuttle (62) is above the UV light source (86) [Fig. 2]); disposing the bond station, with the workpiece shuttle and workpiece thereon, in the UV curing station (BUCKLEY teaches a mold portion (56) is moved along a shuttle (62) into the UV curing station (64) [Col. 7, lines 32-34]); and illuminating the adhesive using the UV curing station (BUCKLEY teaches energy is applied from a directed energy source (86) such as a source of ultraviolet light energy [Col. 7, lines 35-37].), the UV light from the UV light source passing upwardly through one or more openings in the workpiece shuttle and bond station so as to illuminate the bonding zone (BUCKLEY teaches the mold is transparent to ultraviolet radiation [claim 1; Col. 9, lines 10-11]. BUCKLEY also teaches the various conveying elements that can be employed are, the ultraviolet light can be passed upwardly through all of the conveying elements [Col. 5, lines 29-43]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KNOBEL and OBATA, to have a UV curing station, as suggested by BUCKLEY, in order to cure the binder [Col. 2, lines 7-11], as it is known in the art to cure binders.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748